Citation Nr: 0100165	
Decision Date: 01/04/01    Archive Date: 01/11/01

DOCKET NO.  97-18 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement service connection for hepatitis C.

2.  Entitlement service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  

3.  Entitlement service connection for a recurrent ventral 
hernia.

4.  Entitlement service connection for skin disease.

5.  Entitlement to service connection for a bilateral knee 
disability.

6.  Entitlement to an increased rating for service-connected 
recurrent urethritis, currently evaluated as 10 percent 
disabling.  

7.  Entitlement to an increased rating for service-connected 
herpes progenitalis, currently evaluated as 10 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to 
January 1981.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 1997 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama that 
denied the veteran's claim of entitlement to service 
connection for hepatitis C.  A hearing regarding this claim 
was held at the RO in June 1997.  

This appeal also arises from a February 1998 decision by the 
RO that denied the veteran's claims of entitlement to service 
connection for a psychiatric disorder, recurrent ventral 
hernia, skin disease, and a bilateral knee disability.  

Additionally, this appeal arises from a June 1998 decision by 
the RO that denied the veteran compensable evaluations for 
his service-connected recurrent urethritis and herpes 
progenitalis.  In a October 1999 decision, the RO increased 
the evaluations assigned for both disabilities to 10 percent, 
and as such, the claims are listed as such above.  

During the course of this appeal, the veteran's claims folder 
was transferred to the RO in Houston, Texas.  A hearing was 
held in June 2000 before the undersigned Veterans Law Judge 
at the RO satellite in San Antonio, Texas.  

In December 2000, this case was advanced on the docket by 
order of the undersigned Veterans Law Judge pursuant to 
38 U.S.C.A. § 7101 (West 1991 & Supp. 2000) and 38 C.F.R. § 
20.900(c) (2000).


REMAND

Service Connection Claims

The veteran and his representative contend that service 
connection is warranted for hepatitis C, a psychiatric 
disorder to include PTSD, a recurrent ventral hernia, skin 
disease, and a bilateral knee disability. 

Generally, applicable law provides that service connection 
will be granted if it is shown a particular disease or injury 
resulting in disability was incurred or aggravated during 
active duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (2000).  Further, service connection for 
PTSD requires medical evidence diagnosing the condition; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred. 38 
C.F.R. § 3.304(f) (2000).

Recently, Congress amended 38 U.S.C.A. § 5107 (and amended or 
added other relevant provisions) to reflect that VA has a 
duty assist a claimant in developing all facts pertinent to a 
claim for benefits.  Such duty includes requesting 
information as described in 38 U.S.C.A. § 5106, as well as 
the accomplishment of a medical examination when such 
examination may substantiate entitlement to the benefits 
sought.  A claim may be decided without providing such 
assistance only when no reasonable possibility exists that 
such assistance will aid in the establishment of entitlement, 
or the record includes medical evidence sufficient to 
adjudicate the claim.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

Initially, the Board notes that while it appears that the 
veteran may indeed currently suffer from hepatitis C, a 
psychiatric disorder, skin disease, a recurrent ventral 
hernia (of the residuals of), and a bilateral knee 
disability, none of the medical evidence of record contains a 
definitive opinion as to whether any of these disabilities 
are related to the veteran's service.  In fact, the only 
recent relevant examination (i.e. relevant to these service 
connection claims) conducted was a VA dermatologic 
examination dated in May 1999, and in the report of this 
examination, it is noted that the examiner did not have the 
veteran's claims folder to review and provided a diagnosis of 
dermatitis of unknown etiology.  

Under these circumstances, and to comply with the dictates of 
the Veterans Claims Assistance Act of 2000, the Board finds 
that VA examinations by appropriate specialists should be 
accomplished in order to obtain opinions with respect to the 
etiology of any currently diagnosed disabilities that the 
veteran contends should be service-connected.  

Regarding the psychiatric disorder claim, the Board notes 
that the RO has not specifically addressed the issue of 
whether service connection for PTSD is warranted.  However, 
as outpatient treatment records recently associated with the 
claims folder indicate a diagnosis of PTSD, the issue is now 
as characterized on the title page of this remand.  The Board 
also points out that the RO has yet to review these records.  
See 38 C.F.R. § 20.1304 (2000).  In any event, the veteran 
testified, during the June 2000 Travel Board hearing, that 
while in service he was attacked by a fellow serviceman whom 
he later tried to kill, and that these events caused his 
PTSD.  To the extent possible, further development in this 
regard should be undertaken by the RO.  

Finally, it is noted that during the June 2000 Travel Board 
hearing the veteran also referred to treatment, both past and 
ongoing, he has/had been receiving a VA medical facilities, 
including in San Antonio (at the Audie L. Murphy Memorial 
Veterans Hospital); Corpus Christi, Texas; Montgomery, 
Alabama; New Orleans, Louisiana; and Biloxi and Jackson, 
Mississippi.  It appears that some of these records have not 
been associated with the claims folder.  The RO should take 
the appropriate measures to associate such records with the 
claims folder.  

Finally, the Board emphasizes that in light of the recent 
amendment to 38 U.S.C.A. § 5107, noted above, there is no 
longer a legal requirement that claims be "well-grounded" 
before they can be adjudicated on the merits; hence, the RO 
should adjudicate these service connection claims  on the 
merits.

Increased Rating Claims

The veteran and his representative also contend, in 
substance, that evaluations higher than 10 percent are 
warranted for both the veteran's service-connected recurrent 
urethritis and herpes progenitalis.  

Regarding the recurrent urethritis, the Board notes that this 
disability is currently rated under 38 C.F.R. § 4.115b, 
Diagnostic Code 7511 (2000), which indicates that stricture 
of the ureter is to be rated as hydronephrosis.  Under 
38 C.F.R. § 4.115b, Diagnostic Code 7509, a 10 percent 
evaluation is warranted for hydronephrosis characterized by 
only an occasional attack of colic, not infected and not 
requiring catheter drainage; and a 30 percent evaluation is 
warranted for frequent attacks of colic, requiring catheter 
drainage.  The Board notes that recurrent urethritis could 
also be rated under 38 C.F.R. § 4.115b, Diagnostic Code 7518 
(2000), for stricture of the urethra, which requires 
considering the voiding dysfunction criteria found in 38 
C.F.R. § 4.115a (2000).  It is noted that urinary retention 
requiring intermittent or continuous catheterization warrants 
a 30 percent evaluation under 38 C.F.R. § 4.115a (2000).  

In any event, the Board notes that during the June 2000 
Travel Board hearing, the veteran indicated that he had been 
treated by a urologist at the Audie L. Murphy Memorial 
Veterans Hospital a week prior to this hearing and that a 
catheterization was performed.  He also noted that he was 
scheduled for follow up treatment at the end of the month.  
Records of such treatment have not been associated with the 
claims folder.  Given their probable relevance, the RO should 
obtain and associate such evidence with the claims folder 
prior to further appellate adjudication.  

The Board also finds that another genitourinary examination 
should be accomplished.  In addition to obtaining current 
findings regarding the veteran's service-connected recurrent 
urethritis, another examination would be useful in light of 
the veteran's testimony presented in June 2000 which reflects 
that there may be some overlap of the manifestations 
associated with the recurrent urethritis and his service-
connected herpes progenitalis.  An examination could prove 
helpful in differentiating between these manifestations.  

Conclusion

For all the foregoing reasons, the Board finds that further 
development of each of the claims on appeal is warranted.  

Prior to having the veteran undergo any examination, the RO 
should obtain and associate with the claims file any 
outstanding pertinent medical records, particularly those 
held by any VA medical facility or other governmental entity.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file).  The 
veteran is hereby notified that failure to report to any 
scheduled examination, without good cause, may well result in 
a denial of the claim.  See 38 C.F.R. § 3.655 (2000).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.

Accordingly, these matters are hereby REMANDED to the RO for 
the following actions:


1.  The RO should take the appropriate 
steps, to include contacting the 
appropriate service department and the 
veteran, to gather any information 
regarding the veteran's allegation that 
he was attacked by a fellow serviceman 
(the name of whom was provided by the 
veteran during the June 2000 hearing) 
while in service, as discussed above.  
Such records could include, but would not 
be limited to, the veteran's personnel 
records not currently associated with the 
claims folder.

2.  The RO should contact the veteran and 
his representative and request that they 
submit all evidence in the veteran's 
possession that is relevant to any of his 
claims currently in appellate status. 

3.  The RO should obtain and associate 
with the claims file all additional 
outstanding medical records pertinent to 
any of the claims in appellate status, 
particularly those held by VA and any 
other government entity(ies).  VA records 
would include any outstanding from 
facilities in San Antonio and Corpus 
Christi (Texas); Montgomery, Alabama; New 
Orleans, Louisiana; , Biloxi, and Jackson 
(Mississippi) (records of recent urologic 
treatment received at the Audie L. Murphy 
Memorial Veterans Hospital are of 
particular importance).  If any requested 
records are unavailable, or the search 
for such records otherwise yields 
negative results, that fact should 
clearly be documented in the veteran's 
claims file, and the veteran and his 
representative so notified.

4.  After associating with the claims 
file all additional records noted in 
paragraphs 1, 2 and 3, above, the RO 
should arrange to have the veteran 
undergo an appropriate examination in 
order determine the severity and etiology 
of his hepatitis C.  It is imperative 
that the physician who is designated to 
examine the veteran reviews the evidence 
in his claims folder, including a 
complete copy of this REMAND.  All 
appropriate tests and studies should be 
conducted, all clinical findings should 
reported in detail, and the examination 
report should reflect consideration of 
the veteran's documented, relevant 
medical history.  The examiner should 
express an opinion as to whether it is at 
least as likely as not that the veteran's 
hepatitis C is related to his active duty 
service.  All examination findings, along 
with the complete rationale for each 
opinion expressed and conclusion reached, 
should be set forth in a typewritten 
report.

5.  After associating with the claims 
file all additional records noted in 
paragraphs 1, 2 and 3, above, the RO 
should arrange to have the veteran 
undergo an appropriate VA examination in 
order determine the severity and etiology 
of any recurrent ventral hernia, or the 
residuals thereof.  It is imperative that 
the physician who is designated to 
examine the veteran reviews the evidence 
in his claims folder, including a 
complete copy of this REMAND.  All 
appropriate tests and studies should be 
conducted, all clinical findings should 
reported in detail, and the  examination 
report should reflect consideration of 
the veteran's documented, relevant 
medical history.  The examiner should 
express opinion as to (a) whether there 
is at least as likely as not a 
relationship between any recurrent 
ventral hernia and the veteran's active 
military service  All examination 
findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached, should be set forth 
in a typewritten report.

6.  After associating with the claims 
file all additional records noted in 
paragraphs 1, 2 and 3, above, the RO 
should arrange to have the veteran 
undergo a comprehensive VA dermatology 
examination.  It is imperative that the 
physician who is designated to examine 
the veteran reviews the evidence in his 
claims folder, including a complete copy 
of this REMAND.  .  All appropriate tests 
and studies should be conducted, all 
clinical findings should reported in 
detail, and the  examination report 
should reflect consideration of the 
veteran's documented, relevant medical 
history.  The examiner should express 
opinion as to whether there is at least 
as likely as not a relationship between 
any current skin disease and the 
veteran's active military service.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

7.  After associating with the claims 
file all additional records noted in 
paragraphs 1, 2 and 3, above, the RO 
should arrange to have the veteran 
undergo a comprehensive VA orthopedic 
examination.  It is imperative that the 
physician who is designated to examine 
the veteran reviews the evidence in his 
claims folder, including a complete copy 
of this REMAND.  All appropriate tests 
and studies should be conducted, all 
clinical findings should reported in 
detail, and the  examination report 
should reflect consideration of the 
veteran's documented, relevant medical 
history.  The examiner should express an 
opinion as to whether it is at least as 
likely as not that the veteran's 
bilateral knee disability is related to 
his active duty service.  All examination 
findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached, should be set forth 
in a typewritten report.

8.  After associating with the claims 
file all additional records noted in 
paragraphs 1, 2 and 3, above, the RO 
should arrange to have the veteran 
undergo a comprehensive VA psychiatric 
examination to determine the current 
nature and extent of any psychiatric 
illness.  It is imperative that the 
physician who is designated to examine 
the veteran reviews the evidence in his 
claims folder, including a complete copy 
of this REMAND.  All indicated tests 
should be conducted, including 
psychological testing so that the correct 
psychiatric diagnosis(es), if any, can be 
ascertained.  If the veteran is in fact 
diagnosed with psychiatric illness, to 
include PTSD, it is requested that this 
examiner express an opinion as to whether 
such illness is at least as likely as not 
related to his service, to include any 
combat-related or other confirmed 
stressor(s).  If a diagnosis of PTSD is 
deemed appropriate, the examiner must 
identify the specific stressor(s) 
underlying the diagnosis, and comment 
upon the link between such stressor(s) 
and the veteran's psychiatric 
symptomatology.  The psychiatrist should 
specifically refer to the veteran's 
service personnel records and other 
relevant medical evidence of record 
(including the outpatient treatment 
records dated in February 2000), and 
provide the complete rationale for all 
findings expressed.

9.  After associating with the claims 
file all additional records noted in 
paragraphs 1 and 2, above, the RO should 
arrange to have the veteran undergo 
another comprehensive VA genitourinary 
examination.  It is imperative that the 
physician who is designated to examine 
the veteran reviews the evidence in his 
claims folder, including a complete copy 
of this REMAND.  The examiner should, to 
the extent possible, differentiate 
manifestations related to the service-
connected recurrent urethritis and those 
related to service-connected herpes 
progenitalis.  All examination findings 
(to include findings regarding any 
voiding dysfunction, infection, catheter 
drainage, and frequency of colic 
attacks), should be set forth in a 
typewritten report.

10.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

11.  With respect to the service-
connected claims, if none of the 
requested development provides evidence 
of a nexus between any claimed 
disorder(s) and the veteran's active 
military service, the RO should 
specifically advise him and his 
representative of the need to submit such 
competent medical evidence to support the 
claim(s).  

12.  The RO also must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), and 00-92 (December 
13, 2000), as well as any pertinent 
formal or informal guidance that is 
subsequently provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

13.  After completion of the foregoing 
requested development, and after 
undertaking any further development 
deemed warranted by the record, the RO 
should review each of the claims on 
appeal in light of all pertinent evidence 
and legal authority, to specifically 
include that cited to herein.  The RO 
must provide adequate reasons and bases 
for its determinations, addressing all 
issues and concerns that were noted in 
this REMAND.  

14.  If any of the claims on appeal 
continues to be denied, the veteran and 
his representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03



		
	JACQUELINE E. MONROE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



